Citation Nr: 0736912	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  94-44 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a digestive 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 10 percent 
for a seizure disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the RO 
in Wichita, Kansas, which, in pertinent part, granted service 
connection for migraines and seizures.  The issue of service 
connection for a digestive disability arises from an August 
1995 rating decision of the RO in Louisville, Kentucky.  His 
claim is now being addressed by the RO in Wichita.  

The veteran testified before a Decision Review Officer at a 
November 1997 hearing at the RO.  A transcript has been 
associated with the file.

The Board remanded this case in September 1999 and October 
2003.  It returns now for appellate consideration.

The veteran submitted a December 2006 statement indicating 
that he wished to reopen a claim for service connection for 
PTSD and entitlement to a total disability rating due to 
individual unemployability.  These claims are REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence on file establishes that the 
veteran's current digestive disability, diagnosed as hiatal 
hernia with gastroesophageal reflux disorder (GERD), is 
related to service.

2.  The veteran's service-connected seizure has not been 
manifested by at least one major seizure during the period on 
appeal. 


CONCLUSIONS OF LAW

1.  The veteran's digestive disability (diagnosed as a hiatal 
hernia with GERD) was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for a seizure disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of service connection for a digestive 
disorder, the claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The veteran's claim was initiated and adjudicated long before 
the passage of the VCAA.  Letters dated in September 2001, 
March 2004, June 2005 and July 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2004, June 2005 and July 
2006 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2004 with 
subsequent renewal, he was provided ample to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for service connection for a 
seizure disorder was granted, a disability rating and 
effective date assigned, in a March 1994 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
1995, 2000, 2004 and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that he has a digestive disorder as a 
result of service, to include as due to an undiagnosed 
illness.  For the reasons that follow, the Board concludes 
that service connection is warranted.

The veteran underwent a September 2006 VA examination to 
evaluate his digestive problems.  The examiner indicated he 
had reviewed the claims folder.  The veteran described his 
heartburn as beginning during service and as initially 
intermittent but increasing in severity in 1996 to almost 
daily symptoms.  He stated that he had been vomiting two to 
three times a week since 1998, with on and off nausea since 
1991.  The veteran was found to be 5'10" tall and weighed 
302 lbs.  The examiner indicated that the veteran was 
"markedly obese."  The examiner performed an upper GI 
series, which revealed a small hiatal hernia with minimal 
reflux.  The examiner indicated that the vomiting had an 
unknown etiology, but due to its 1998 onset, it was less 
likely than not related to service.  The examiner also noted 
that the veteran's weight gain and obesity since service were 
the result of his asthma medications and antidepressant use.  

The Board notes that there is evidence of a current 
disability, namely a hiatal hernia with GERD, and now turns 
to the question of whether such disability is related to 
service.

The veteran reported to sick call twice during service for 
gastrointestinal complaints.  The veteran entered service 
with normal gastrointestinal findings and no complaints and a 
body weight of 153 lbs.  In February 1989, the veteran was 
seen for epigastric complaints which were diagnosed as 
gastroenteritis.  At a periodic physical in December 1990, 
the veteran had a body weight of 183 lbs.  In December 1993, 
he complained of gas secondary to medication for joint pain.  
At his November 1993 separation from service physical 
examination, he complained of frequent indigestion.  The 
examination report itself indicates normal findings, and a 
body weight of 212 lbs.

The veteran also had a May 1995 VA examination after he filed 
the instant claim.  The veteran reported burning in the 
epigastric area after eating.  The veteran was noted to be 
obese.  There were no tenderness and no masses.  The report 
indicates that the veteran was negative for a hernia.  He 
weighed 266 lbs.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences heartburn.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that the veteran's hiatal hernia was 
discovered following an upper GI series, not on clinical 
examination.  The veteran has complained consistently of 
heartburn, with progressing frequency and severity since he 
filed for service connection in 1995.  The examinations 
performed both during service and by VA during that time were 
based solely on clinical examination, not on an upper GI 
series.  In light of this evidence, the Board finds that the 
evidence that the veteran's current small hiatal hernia with 
GERD is related to service is at least in equipoise.  
Therefore, service connection is warranted for a digestive 
disability diagnosed as hiatal hernia with GERD.  See 
38 C.F.R. § 3.303, supra; see also Hickman, supra.  (With 
specific regard to the veteran's complaints of weight gain 
and vomiting, the Board notes that such are symptoms not 
distinct disabilities.  Service connection is awarded in 
recognition of disability not symptoms.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Now that service connection for a hiatal 
hernia with GERD has been granted, all related symptoms will 
be considered by the RO when it assigns the initial rating.)  

In light of the Board's conclusion that service connection is 
warranted, further inquiry into the applicability of the 
regulations governing undiagnosed illnesses is moot.  See 
38 C.F.R. § 3.317.  

III. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 for his seizure disorder.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his seizure disorder, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for seizure disorders, set forth under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  

The veteran alleges that he has episodes that are preceded by 
headaches.  These episodes last one to one and a half minutes 
at a time, two to three times a week, although there are 
spans where the episodes do not occur for a month at a time.  
The headaches which precede them can last up to several hours 
and are incapacitating.  He has also alleged, in 1995, that 
he had seizures with convulsive tics which accompanied his 
headaches.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran was seen by a VA neurologist in September 2006 
for a VA examination to review these episodes.  The 
neurologist concluded that these episodes are a manifestation 
of the veteran's service connected migraine headaches 
disorder.  The neurologist, on review of the veteran's claims 
file and medical history found no evidence of any seizure 
disorder at the present time.  The Board notes that the 
veteran's complaints of episodes have been consistent 
throughout the period on appeal.

The remainder of the veteran's claims file also supports the 
neurologist's conclusion.  At the veteran's first VA 
examination in January 1994, the veteran described his 
history of seizures during service.  There was no indication 
of ongoing seizure activity at that time.  The veteran was 
seen by a different examiner at his May 2000 and August 2004 
VA examinations, but the episodes were again not thought to 
be seizure activity on both occasions.  

The veteran's VA treatment records do not show any ongoing 
seizure activity.  In July 1995, the veteran was seen for 
migraines that caused left sided numbness of the face.  He 
also complained of a "movement disorder" which accompanied 
his headaches.  A mental health clinic note states that the 
veteran's headaches bring on seizures; however, this appears 
to be offered on the basis of the veteran's reports, not a 
medical evaluation.  These complaints and treatment notes 
were of record during the veteran's VA examinations and the 
examiners consistently found that the veteran did not have 
ongoing seizure activity.  In light of those specific 
findings, the Board has no room to disagree. 

The Board also notes that the veteran is currently in receipt 
of a 30 percent rating for migraine headaches.  He brought 
the instant claim for an increased rating with a claim for an 
increased rating for his headaches.  He indicated in his 
August 1997 notice of disagreement that he was satisfied with 
his rating for the migraines.

The Boards finds that the preponderance of the evidence shows 
that the veteran has not had a major or minor seizure during 
the period on appeal.  See Espiritu, supra.  The criteria for 
an initial rating in excess of 10 percent are not met.  See 
38 C.F.R. § 4.124a, supra.  As such, the rule of Fenderson, 
supra, is not for application.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a digestive disability 
(diagnosed as a hiatal hernia with GERD) is granted.

Entitlement to an initial rating in excess of 10 percent for 
a seizure disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


